Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which directed that petitioner be placed in administrative segregation.
While petitioner was confined at Elmira Correctional Facility in Chemung County, a recommendation was made that he be placed in administrative segregation because he was suspected of having committed a homicide at another correctional facility and had a history of extorting other inmates. Following a hearing, a determination was rendered placing him in administrative segregation “for the safety and security of the facility,” and the determination was upheld on administrative appeal, prompting the commencement of this CPLR article 78 proceeding.
Initially, we note that petitioner did not contest his actual placement in administrative segregation at the hearing, but conceded that it was necessary for his own protection. His real dispute appears to be with the grounds upon which the determination was based. Consequently, it appears that the appropriate remedy would be to seek the removal of the allegedly erroneous information from his inmate records (see 7 NYCRR 5.50 et seq.). In any event, to the extent that the petition itself may be *1242construed as challenging the determination placing him in administrative segregation instead of protective custody, we find that substantial evidence, consisting of petitioner’s testimony and the confidential information considered and independently assessed by the hearing officer for credibility and reliability, supports the determination at issue (see Matter of Blake v Selsky, 10 AD3d 774, 775 [2004]; Matter of Rosales v Goord, 265 AD2d 713, 713-714 [1999], lv denied 94 NY2d 758 [2000]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.